Citation Nr: 0924088	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-34 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a combined total disability rating higher than 
40 percent since December 23, 2004.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina, which granted service connection 
for tinnitus and assigned a 10 percent rating for that 
disability, effective December 23, 2004.  Significantly, 
however, that allowance did not result in an increase in the 
Veteran's combined total rating of 40 percent for his 
service-connected disabilities.  The Veteran did not contest 
the specific rating he was assigned for tinnitus, but instead 
perfected an appeal to the Board alleging entitlement to a 
higher combined total rating, effective the date of service 
connection for tinnitus.

The Board recognizes that, in its April 2009 supplemental 
statement of the case, the RO characterized the issue on 
appeal as the propriety of the combined evaluation of the 
Veteran's service-connected disabilities.  Although this is 
not an incorrect characterization, the Board finds that, in 
view of the Veteran's specific contention that his assignment 
of a 10 percent evaluation for tinnitus should have resulted 
in a higher combined total disability rating, the matter on 
appeal is most appropriately framed as it appears on the 
title page of this decision.


FINDING OF FACT

Effective December 23, 2004, the Veteran has been assigned a 
30 percent disability rating for a hiatal hernia with 
gastroesophageal reflux disease and evidence of distal 
ulceration of the exophagys, 10 percent disability ratings 
for mild degenerative arthritis of the lumbar spine and 
tinnitus, and noncompensable ratings for residuals of right 
shoulder separation and postoperative residuals of a left 
knee disability.


CONCLUSION OF LAW

Since December 23, 2004, the criteria for a combined total 
disability rating higher than 40 percent have not been met.  
38 C.F.R. § 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that because the 
application of the law to the undisputed facts is dispositive 
of this appeal, no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).

The Veteran in essence contends that he is entitled to a 
combined total disability rating in excess of 40 percent for 
his service-connected disabilities.  As indicated in his 
October 2005 notice of disagreement, he takes issue with the 
RO's June 2005 rating action, which granted him service 
connection for tinnitus and assigned a 10 percent rating for 
that disability, effective December 23, 2004, but did not 
increase his overall evaluation.  

In support of his claim, the Veteran has submitted an article 
from the American Tinnitus Association, which states, in 
pertinent part, that Veterans who are service connected for 
tinnitus receive "about $112 a month" in VA disability 
benefits.  On that basis, the Veteran argues, a monthly award 
of $112 should have been added to his combined total 
disability compensation as a consequence of the RO's June 
2005 rating action.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.

When a Veteran is awarded service connection and assigned 
evaluations for more than one disability, unless otherwise 
specified, the individual evaluations are not added, but are 
combined to arrive at the overall rating by application of a 
combined ratings table (Table I of 38 C.F.R. § 4.25).  This 
table developed from the consideration of the efficiency of 
the Veteran as affected first by the most disabling 
condition, then by the less disabling condition, and then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25.  Specifically, combined total 
rating percentages are calculated by first arranging the 
disabilities in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
Table I.  Id.  Once this procedure is completed, the result 
is rounded to the nearest degree divisible by 10, with the 
"final 5's adjusted upward."  For example, if the combined 
evaluation ranged from 35 to 39 percent, the rating assigned 
would be rounded up to 40 percent.  Id.  Conversely, if the 
combined evaluation ranged from 41 to 44 percent, the overall 
disability rating assigned would be rounded down to 40 
percent.  Id.

Here, the record reflects that, prior to the June 2005 RO 
rating decision, the Veteran was in receipt of a 30 percent 
disability rating for a hiatal hernia with gastroesophageal 
reflux disease and evidence of distal ulceration of the 
exophagys, a 10 percent rating for mild degenerative 
arthritis of the lumbar spine, and noncompensable ratings for 
residuals of right shoulder separation and postoperative 
residuals of a left knee disability.  Pursuant to the 
combined ratings table set forth in 38 C.F.R. § 4.25, when 
the Veteran's 30 percent rating for hiatal hernia and 
gastroesophageal reflux disease was added to the 10 percent 
evaluation for his lumbar spine disability and the 
noncompensable (zero percent) evaluations for his right 
shoulder and left knee disabilities, the result was a 
combined 37 percent evaluation, which was then rounded to the 
nearest degree divisible by 10, culminating in an combined 
total schedular rating of 40 percent.

As noted above, by a June 2005 RO decision, the Veteran was 
awarded service connection for tinnitus at a disability 
rating of 10 percent, effective December 23, 2004.  Pursuant 
to Table I of 38 C.F.R. § 4.25, that 10 percent rating for 
tinnitus combines with the Veteran's existing 30, 10, and 
zero percent evaluations for other service-connected 
disabilities to yield a combined 43 percent evaluation.  That 
combined evaluation, by regulation, is then rounded to the 
nearest degree divisible by 10, culminating in a combined 
total 40 percent schedular rating.  Thus, notwithstanding the 
Veteran's award of a separate 10 percent evaluation for 
tinnitus, his overall disability rating remains unchanged as 
a result of the June 2005 RO rating decision.  38 C.F.R. § 
4.25.  

The Board is cognizant of the Veteran's contention that his 
10 percent disability rating for tinnitus, standing alone, 
would entitle him to "about $112 a month" in additional VA 
compensation.  As noted above, however, the Veteran is 
service connected not only for tinnitus but for multiple 
disabilities, which, when combined according to Table I of 38 
C.F.R. § 4.25 and then rounded to the nearest degree 
divisible by 10 yield an overall disability rating of 40 
percent.  Accordingly, the Board finds that the Veteran's 
claim for a higher combined total rating for his service-
connected disabilities must be denied for lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In denying the Veteran's claim for a higher combined total 
rating for his service-connected disabilities, the Board does 
not wish in any way to diminish his long and distinguished 
period of military service.  Although sympathetic to his 
claim, the Board is without authority to grant the claim on 
an equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to a combined total disability rating higher than 
40 percent is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


